t c summary opinion united_states tax_court acme equipment trust robert hogue trustee petitioner v commissioner of internal revenue respondent docket no filed date jeremy l mcpherson and melinda g williams for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent maintains that the petition was not filed by a trustee authorized to bring suit on behalf of acme equipment trust acme acme opposes respondent’s motion to dismiss as discussed in detail below we shall grant respondent’s motion as supplemented and dismiss this case for lack of jurisdiction background a notice_of_deficiency respondent issued a notice_of_deficiency to acme determining deficiencies in its federal income taxes and accuracy-related_penalties under sec_6662 as follows year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number the deficiencies in income taxes are based on the disallowance of deductions claimed by acme on schedules c profit or loss from business in this regard respondent determined that the deductions are disallowed because you failed to establish the amount if any that was paid during the taxable_year for ordinary and necessary business_expenses and you failed to establish the cost or other basis of the property claimed to have been used in business use of the terms trust and trustee and their derivatives are intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship b petition the court subsequently received and filed a petition for redetermination challenging the notice_of_deficiency the petition was signed by robert hogue as acme’s purported trustee paragraph of the petition which sets forth the bases on which acme challenges the notice_of_deficiency alleges as follows the district_director issued a statutory_notice_of_deficiency claiming petitioner had a tax_liability without there being a statutorily procedural correct lawful tax_assessment attached to the notice_of_deficiency irs form 4549a income_tax examination changes line states total corrected tax_liability respondent has failed to provide the petitioners sic with the internal_revenue_code section or regulation that was used to calculate this total corrected tax_liability the respondent has failed to provide the petitioners sic with certified assessment information as per internal revenue regulation respondent has failed to identify the individual who will certify to the tax adjustments the determination was based on therefore the deficiency is unenforceable as the determination was based on unfounded evidence there can be no meaningful administrative hearing until respondent provides petitioner with the above requested information and until that time petitioner will disagree with all of the alleged tax_liability there has been no meaningful examination of books_and_records therefore we believe this is a naked assessment c respondent’s motion and supplement respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction on the ground that q4e- the petition was not filed by a trustee authorized to bring suit on behalf of the trust upon the filing of respondent’s motion to dismiss the court issued an order directing acme to file an objection if any to respondent’s motion taking into account rule and attaching to its objection a copy of the trust instrument or other documentation showing that the petition was filed on behalf of a fiduciary legally entitled to institute a case on acme’s behalf shortly after the issuance of the foregoing order respondent filed a supplement to respondent’s motion to dismiss attaching thereto copies of certain documents that respondent had just received from robert hogue the court then extended the time within which acme was to file any objection to respondent’s motion to dismiss as supplemented d acme’s objection ultimately the court received an objection leave for the filing of which was granted to respondent’s motion to dismiss as supplemented the objection which was signed by robert hogue has as its core thesis that this case should be dismissed for lack of subject matter jurisdiction on the grounds that the notice_of_deficiency issued by respondent was issued on heresay sic evidence petitioner demands that respondent provide certified facts or evidence of a statutory correct assessment or tax_liability to support any claimed deficiency lacking a statutory correct assessment or tax_liability the notice_of_deficiency is null and void and this court does not have subject matter jurisdiction - - the objection also states that robert hogue has authority to represent the trust in this matter attached to the objection are copies of two purported trust instruments the first purported trust instrument is dated date and it identifies e e salera d c as the creator of acme equipment trust this instrument states that the trust shall have at least two trustees and it identifies a michael welch and a carol ruthenberg as the trustees the creator of the trust purports to select and appoint michael welch as the trustee michael welch then purports to select and appoint carol ruthenberg as the trustee a power that welch does not appear to have under the instrument in addition although the instrument refers to schedules a through d that are made a part hereof no such schedules are attached to or otherwise a part of the instrument the second purported trust instrument is dated date and it identifies a carol ruthenberg also identified as carol ruthenburg as the creator or sovereign creator of acme equipment trust and robert hogue as legal trustee or sovereign trustee the instrument also states that there need not be more than one trustee although the instrument refers to e e salera also known as edmond e salera has a case pending before the court assigned docket no it appears that the letters d c following his name in the purported trust instrument are an abbreviation for doctor of chiropractic -- - an attached exhibit a enumerating articles of personal_property subject_to the trust no such exhibit is attached both purported trust instruments represent that they were executed within the state of california and that california state law is controlling eb respondent’s response at the court’s direction respondent filed a response to the foregoing objection simultaneously respondent filed a declaration attaching thereto inter alia copies of form sec_1041 u s income_tax return for estates and trusts filed in the name of acme equipment trust for and these returns which were executed by robert hogue on october and date respectively list the date the entity was created as date and its employer_identification_number as f acme’s failure to reply after considering respondent’s response and declaration the court directed acme to file a reply acme failed to do so g other noteworthy documents as previously mentioned respondent attached to the supplement to his motion to dismiss copies of certain documents that he had just received from robert hogue see supra c although none of these documents included a purported trust instrument the documents did include various minutes for acme - trust federal tax identification_number as well as certain partially completed bank documents bearing the same tax identification_number to the extent that these minutes and bank documents bear a date they all purport to be dated date among the foregoing minutes is one entitled first minutes of the acme trust this document references a robin morgan creator of the trust who purports to appoint robert hogue as legal trustee in the second minutes of the acme trust robert hogue purports to appoint carol ruthenberg as substitute trustee legal agent in yet another minutes michael welch and carol ruthenberg identified as old trustees purport to appoint robert hogue as new trustee welch and ruthenberg then purport to resign as trustees also noteworthy is the fact that the purported signature of carol ruthenberg on these minutes does not resemble the purported signature of carol ruthenberg on the date trust instrument discussed above we regard acme trust and acme equipment trust as one and the same although the second minutes are not dated the first minutes third minutes fourth minutes fifth minutes and sixth minutes are all dated date also we note that the various minutes are followed by an undated document entitled resignation from the acme trust that is executed by robert hogue --- - among the partially completed bank documents is a trustee certification for acme equipment trust this document identifies the settlor of the trust as a robin morgan and the trustee as robert hogue h hearings on respondent’s motion this matter was called for hearing at the court’s motions sessions held in washington d c on september and date counsel for respondent appeared at the hearings and offered argument and evidence in support of respondent’s motion to dismiss as supplemented there was no appearance by or on behalf of acme at either hearing nor did acme file any written_statement pursuant to rule c discussion according to respondent acme failed to show that robert hogue is its duly appointed trustee respondent asserts that as a result no valid petition has been filed and the court must dismiss this case for lack of jurisdiction we agree it is well settled that the taxpayer has the burden of proving the court’s jurisdiction by affirmatively establishing all facts giving rise to our jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 --- - furthermore unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the taxpayer's behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person rule c states that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person's authority is derived the record shows that california state law is controlling in this case under california law a trustee is authorized to commence litigation on behalf of a_trust cal prob code sec west supp however acme has failed to provide the court with the documentary_evidence necessary to support its contention that robert hogue was vested with authority to institute this action on its behalf as it pertains to the question of robert hogue’s status as a duly appointed trustee of acme the record in this case is at best muddled as previously discussed acme presented the court with two versions of the purported trust instrument the first document dated date identifies e e salera d c as creator -- - and a michael welch and a carol ruthenberg as trustees the second document dated date identifies a carol ruthenberg as creator and robert hogue as trustee significantly acme made no attempt to explain the patent discrepancies in the two purported trust documents----particularly the change in identity of the trust creator and the change in identity of the trustees we note further that although the version of the trust instrument required a minimum of two trustees the version required only one trustee as if the foregoing were not sufficiently confusing yet another purported settlor of acme a robin morgan is identified in first minutes received by respondent from robert hogue other minutes described supra g of the background section of this opinion muddle the matter further in the absence of any persuasive basis for concluding that robert hogue was duly appointed as the trustee of acme we shall dismiss this case for lack of jurisdiction consistent with respondent’s motion as supplemented see bella vista chiropractic trust v commissioner tcmemo_2003_8 all of the arguments and contentions that have not been analyzed herein have been considered but they do not require any further discussion in order to give effect to the foregoing an appropriate order will be entered
